Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is a response to the applicant amendment and remarks filed May 9th, 2022.
Claims 1-7 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. US 2016/0118106 A1 (“Yoshimura”) in view of Tamura US 2020/0042570 A1 (“Tamura”).
As to claim 1, Yoshimura discloses an optimization device comprising: 
a memory; and 5
a processor coupled to the memory and configured to: 
calculate, as a plurality of bit operations, when any bit in a bit string representing a state of an Ising model is inverted, an energy change value of the Ising model on the basis of a coefficient indicating magnitude of an interaction between an own bit and the inverted bit in the bit string (Figure 4 or Paragraphs 72-79 – e.g., searching for a ground state of an Ising model, including energy calculators using an energy function using a bit sequence); 10
output a first signal indicating inversion availability of the own bit according to the energy change value and a second signal indicating the energy change value (Paragraph 78 – e.g., “determination result” reflecting comparator result); 
select the bit to be inverted in the bit string and the energy change value corresponding to the bit based on the first signal, the second signal, and a random number (Paragraph 78-80 – e.g., selection based on the first and second signals necessary in generation of the write signal, in combination with Tamura, see below); 15
output a third signal indicating the selected bit to each of the plurality of bit operations (Paragraph 78-80 – e.g., generation of the write signal); 
output a fourth signal indicating the selected energy change value; and 
calculate energy of the Ising model on the basis of the energy change value indicated by the fourth signal (Paragraphs 75-80 – e.g., energy calculation with energy calculators, used in searching for a ground state of an Ising model, as in Figure 4 or Paragraph 72).
Yoshimura discloses many of the elements of claim 1, including a bit selection process.  Yoshimura does not disclose basing the bit selection on a random number.  However, the missing element is well known in the art because while teaching a bit selection circuit, Tamura discloses the use of a random number generator, and selection of the bit based on, in part, the random number (Tamura Paragraphs 50-64).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bit selection of Yoshimura to include a random number in bit selection as in Tamura because it would allow the more realistic simulation or prediction of energy values.
As to claim 4, Yoshimura and Tamura disclose the device of claim 1.  Yoshimura further discloses wherein the processor, as each of the plurality of bit operations, output a fifth 10signal indicating a value of the own bit, select a value of the bit to be inverted together with the energy change value on the basis of the fifth signal, and output the third signal including the selected value of the bit (Paragraph 80).
As to claim 5, Yoshimura and Tamura disclose the device of claim 1.  Yoshimura further discloses wherein 15the processor, as each of the plurality of bit operations, output a sixth signal indicating identification information of the each bit operation, select the identification information of the bit operation corresponding to the bit to be inverted together with the energy change value on the basis of the sixth signal, and output the third signal including the selected identification 20information (Paragraph 80).
Claim 6 recites elements similar to claim 1, and is rejected for the same reasons.
Allowable Subject Matter
Claims 2 and 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest an optimization device having the combination of elements of the claims including, among other elements, the sets of signals or groups of bit operations used in the calculation, signaling, and selection steps of the claims.
Response to Amendment and Arguments
Applicant’s amendment and remarks filed 5/9/22 have been considered.  After consideration of the amendment and arguments, the examiner has found that new claim 7 is allowable.  The examiner agrees that Yoshimura does not disclose some of the elements of the amended claims.  However, after further search and consideration of the prior art, new rejections have been made of amended claims 1 and 4-6 with the addition of the Tamura reference above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851